Citation Nr: 1426466	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-19 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 14, 2006, and in excess of 70 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his fiancé


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 Decision Review Officer (DRO) decision of the Wilmington, Delaware, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with alcohol dependence in partial remission and assigned a 50 percent evaluation, effective September 10, 2004.  

In April 2010, the Veteran and his fiancé testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The issue on appeal was previously remanded by the Board in October 2010 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's PTSD disability.  This was accomplished, and in a December 2011 rating decision, the RO granted a 70 percent disability for PTSD, effective December 14, 2006.  Although the RO granted a higher 70 percent disability rating for PTSD, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable. See A.B. v. Brown, 6 Vet. App. 35 (1993).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the initial rating period prior to December 14, 2006, the Veteran's PTSD disability was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: sleep impairment with nightmares; panic attacks more than once a week; disturbances of motivation and mood; and difficulty in establishing and maintaining effective social relationships.
2.  For the initial rating period prior to December 14, 2006, the Veteran's PTSD has not more nearly been approximated by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.

3.  For the initial rating period beginning December 14, 2006, the Veteran's PTSD has not more nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to December 14, 2006, the criteria for a PTSD rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  For the initial rating period beginning December 14, 2006, the criteria for a PTSD rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The claim on appeal arises from the Veteran's disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Veteran's service treatment records, VA treatment records, and the Veteran's statements have been associated with the claims file.  Further, the Veteran was afforded VA examinations in January 2005, October 2006, April 2007, May 2009, and November 2010 to address the severity of his PTSD disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's PTSD on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Further, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria
		
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

The Veteran is contesting the disability evaluations that were assigned following the grant of service connection for his PTSD disability.  This matter is therefore to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection.  The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  See Fenderson, at 126-27.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is in receipt of a 50 percent disability rating for PTSD for the rating period prior to December 14, 2006 under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Veteran is also in receipt of a 70 percent disability rating for PTSD for the rating period beginning December 14, 2006.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  Id.

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  DSM-IV at 46-47.  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

Initial PTSD Rating Prior to December 14, 2006

The Veteran asserts that his PTSD is worse than the current evaluation contemplates and contends a higher rating in excess of 50 percent is warranted.  Although the RO granted a 70 percent disability rating for PTSD effective December 14, 2006, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B., 6 Vet. App. 35.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's PTSD disability does not more nearly approximate occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood for the initial rating period prior to December 14, 2006.  

The evidence of record prior to December 14, 2006 includes VA treatment records.  In a September 2004 mental health consultation note, the Veteran reported experiencing nightmares, difficulty sleeping, flashback of experiences associated with Vietnam, and panic attacks.  The Veteran reported living with his significant other and participated in some recreational activities, including playing cards with family members and fishing.  Upon mental status examination, the Veteran's thought process and content were noted to be clear, logical, and coherent.  The Veteran denied suicidal or homicidal ideation.  Judgment and insight were noted as good.  The September 2004 VA licensed social worker diagnosed prolonged PTSD and assigned a GAF score of 60, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Subsequent VA treatment records reflect continued treatment for PTSD symptoms.  For example, VA mental health clinic notes dated in October 2004, November 2004, March 2005, June 2005, August 2005, November 2005, February 2006, and September 2006 reflect continuous GAF scores of 65, demonstrating some mild symptoms or some difficulty in social, occupational, or school functioning.  The Veteran consistently reported nightmares, difficulty sleeping, and depression.  

The Veteran was afforded a January 2005 VA examination to assist in determining the nature and severity of his psychiatric disorder.  During the evaluation, the Veteran reported nightmares, intrusive thoughts, and depression.  The Veteran stated that he experienced occasional nightmares and had exaggerated startled response to loud noises.  He also reported feeling deeply depressed over the recent loss of his wife after 29 years of marriage.  It was noted that the Veteran worked for 24 years before non-service connected back problems forced him to retire.  Upon mental status examination, the Veteran was alert and well-oriented.  Eye contact was good and speech was normal.  Thought process was logical and goal-oriented.  There was no indication of any delusions or hallucinations.  Homicidal and suicidal ideations were denied.  Both long-term and short-term memory was intact.  The Veteran noted that he experienced occasional panic attacks and his mood was described as depressed and anxious.  The examiner noted very minimal symptoms associated with PTSD and no mental health issues until after the Veteran's wife died.  The examiner assigned a GAF score of 70, indicative of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.
In a following October 2006 VA examination report, the Veteran noted that he experienced continued sleep impairment, panic attacks, hypervigilance, exaggerated startle response, and recurrent and intrusive thoughts of combat experiences.  Upon mental status examination, the Veteran's speech was unremarkable.  Affect was constricted and mood was anxious and depressed.  Attention was intact and the Veteran was oriented to person, time, and place.  Memory was normal.  Hallucinations, obsessive rituals and homicidal and suicidal ideations were denied.  Impulse control was noted as good with no episodes of violence and there were no problems with activities of daily living.  The examiner diagnosed the Veteran with chronic, moderate, PTSD and assigned a GAF score of 59, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran also submitted January 2006 and April 2006 statements from his significant other and an April 2006 statement from his brother.  These lay statements discuss the Veteran's PTSD symptoms, which were noted to include sleep impairment, nightmares, avoidance of crowds, depression, and anxiety with panic attacks.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's PTSD disability does not more nearly approximate occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood for the initial rating period prior to December 14, 2006.  The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Mauerhan at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD is adequately contemplated by the 50 percent rating assigned prior to December 14, 2006.  The Veteran did suffer from sleep impairment and nightmares, but these symptoms are contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 50 percent evaluation prior to December 14, 2006.  Disturbance of motivation and mood (depression), panic attacks more than once a week, and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with the Veteran's anxiety, which is a symptom contemplated under the 30 percent PTSD disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Moreover, the Board notes that, during the initial rating period prior to December 14, 2006, the Veteran's GAF scores were 59, 60, and 65.  These scores are in the mild to moderate range for assessing PTSD symptoms and do not demonstrate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In fact, for the period prior to December 14, 2006, the Veteran denied symptoms contemplated by a 70 percent disability rating, including suicidal ideation; speech that is intermittently illogical, obscure, or irrelevant; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.

The Veteran's significant other has reported that, when around people, the Veteran sits with his back to the wall and watches everyone very carefully.  The Veteran has also been noted to have near-continuous panic or depression.  Although these symptoms are listed in the criteria for a 70 percent rating, the evidence does not demonstrate that these actions by the Veteran interfere with his routine activities or affect his ability to function independently, appropriately and effectively as contemplated by a 70 percent rating evaluation.  During the January 2005 VA examination, it was noted that the Veteran had been married for 29 years, had a stable career for 24 years, did work around the house, and visited with his sister about once a week to play cards.  In the October 2006 VA examination report, the examiner noted that the Veteran's PTSD caused no problems with activities of daily living.

In sum, the Board finds that the lay and medical evidence of record, including the assigned GAF scores do not demonstrate occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood for the initial rating period prior to December 14, 2006.  For these reasons, the Board finds that an initial rating in excess of 50 percent for PTSD for the initial rating period prior to December 14, 2006 is not warranted.  



Initial PTSD Rating Beginning December 14, 2006

The evidence of record for the rating period beginning December 14, 2006 includes the December 14, 2006 VA mental health outpatient note where the Veteran reported continued difficulty sleeping with "severe" nightmares.  Upon metal status examination, the Veteran was neat, clean, pleasant, cooperative, and logical, with no hallucinations or delusions.  Affect was full and appropriate.  Mood was depressed, but no suicidal ideation was noted.  Memory and orientation were intact.  Concentration and insight were good.  A GAF score of 45 was assigned, which reflected serious symptoms or any serious impairment in social, occupational or school functioning.

The Veteran was afforded a VA examination in April 2007.  The VA examiner reviewed the claims file and medical records prior to the examination.  The Veteran's treatment was noted to include medication, but no individual or group therapy, as the Veteran reported that the medication helped and therefore he stopped therapy.  The Veteran stated that he experienced interrupted sleep and panic attacks monthly.  The Veteran also reported that he lived with his significant other for the past four years and maintained a relationship with his son.  It was further reported that the Veteran's social activities were limited and he read and watched television.  Upon mental status examination, suicide, violence, assaultiveness, and substance abuse were denied.  The Veteran was noted to be neatly groomed and cooperative during the examination.  Affect was blunted, mood was dysphoric, and thought process and content was unremarkable.  Delusions and hallucinations were denied.  Impulse control was good and the Veteran was able to maintain his own personal hygiene. 

The April 2007 examiner noted that the Veteran had persistent re-experiencing of traumatic events and avoided any association with the trauma and numbing of general responsibility.  It was further reported that the Veteran had difficulty falling or staying a sleep and experienced exaggerated startle response.  The examiner noted that the Veteran's PTSD symptoms were chronic and moderate.   The examiner assigned a GAF score of 59, suggestive of moderate symptoms or moderate difficulty in social, occupational, or school functioning.
In a following May 2009 VA examination report, the Veteran reported that he had no friends, but was engaged to be married and had been with his fiancé for the past seven years.  The Veteran stated that he enjoyed taking his dog for walks, watching television, and cutting the grass.  He also reported continued difficulty sleeping and weekly panic attacks.  Upon mental status examination, attitude was cooperative, affect was constricted, and mood was anxious and dysphoric.  Delusions were denied, but the Veteran did report suicidal ideation.  Impulse control was good, with no episodes of violence.  The VA examiner diagnosed chronic, PTSD "moderate to severe" and assigned a GAF score of 50 , reflecting serious symptoms or any serious impairment in social, occupational or school functioning.

The Veteran was afforded another VA examination in November 2010.  During the evaluation, the Veteran reported that his fiancé slept in a separate room, that he had no friends, and that he mostly stayed at home.  A mental status examination revealed that the Veteran was fatigued and tense.  Speech was slowed.  The Veteran was alert and cooperative with the examiner.  Mood was anxious and depressed, and affect was blunted.  The Veteran  endorsed suicidal ideations, without intent or plan.  Memory was mildly impaired to normal.  There was no indication of delusions, hallucinations, or homicidal ideations.  Thought process was unremarkable.  The Veteran also claimed that he experienced panic attacks and depending on the situation it could be two to three times a day or two to three times a week.  It was noted that the Veteran had the ability to maintain minimum personal hygiene.  The examiner stated that the Veteran showed continued recurrent intrusive thoughts, avoidance, markedly diminished interest, feelings of detachment or estrangement from others, difficulty with concentration, and exaggerated startle response.  The examiner confirmed the diagnosis of PTSD, chronic, moderate to severe and alcohol dependence secondary to PTSD, in partial remission.  A GAF of 49 was assigned, demonstrating serious symptoms or any serious impairment in social, occupational or school functioning.  The examiner noted that the Veteran had an increase in nightmares, which had a negative impact on his relationship.  The Veteran was also noted to have deteriorated concentration, and more depression.  The November 2010 examiner opined that the Veteran's PTSD symptomatology had resulted in deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  

VA treatment records for the initial rating period beginning December 2006 show regular follow-up treatment with no periods of hospitalization or admissions for PTSD.  VA treatment records reveal that the Veteran's PTSD symptomatology had been rather consistent.  Medications were prescribed for depression, anxiety, and sleep impairment.  VA treatment notes show that the Veteran complained of continued problems with sleep impairment and nightmares.  He was noted to be guarded and remained isolated from others.  As noted above, on December 14, 2006, the Veteran's GAF score was 45, and the Veteran reported severe nightmares.  VA treatment records since December 2006 reveal GAF scores from VA mental health providers ranging between 40 and 45, reflecting serious symptoms or any serious impairment in social, occupational or school functioning.

The Board has also reviewed the testimony during the April 2010 Travel Board hearing, where the Veteran and his fiancé reported numerous problems associated with his PTSD disability.  Specifically, they reported an inability for the Veteran to tolerate crowds, problems with insomnia, having severe nightmares with awakening, and having no friends.  The Veteran reported only feeling comfortable at home, and his fiancé noted that she had to move into a separate bedroom because of risk of harm to her while the Veteran slept.

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the initial rating period beginning December 14, 2014, the Veteran's PTSD disability does not more nearly approximate total occupational and social impairment.  In other words, the evidence shows that the Veteran's overall PTSD picture is adequately contemplated by the 70 percent rating.  The Veteran does suffer from severe nightmares and sleep impairment, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with the Veteran's anxiety, which is a symptom contemplated under the 30 percent PTSD disability rating.  The Veteran's obsessional rituals (hypervigilance) and suicidal ideation, without plan or intent and are contemplated under the 70 percent PTSD rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Moreover, the Board notes that the Veteran's GAF scores have ranged between 40 and 59 throughout the appeal period beginning December 14, 2006.  These scores are in the moderate to severe range for assessing PTSD symptoms.  See DSM-IV at 46-47.  

In sum, the Board finds that the lay and medical evidence of record, including the assigned GAF scores do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

While the Veteran has been shown to have severe nightmares, these symptoms do not rise to the level of severity as contemplated under a 100 percent PTSD rating because the Veteran continues to be able to perform activities of daily living.  Moreover, the Veteran has mostly denied suicidal ideation and has not demonstrated "persistent danger of hurting self or others" as contemplated by the 100 percent rating criteria.  Further, during the VA examinations, the Veteran has not been found to have deficiencies in communication, memory, disorientation to time and place, or grossly inappropriate behavior.  In the most recent November 2010 VA examination report, the examiner opined that the Veteran's PTSD symptomatology had resulted in deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  For these reasons, the Board finds that an initial rating in excess of 70 percent for the period beginning December 14, 2006 is not warranted.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's PTSD disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's PTSD symptoms, include severe nightmares with sleep impairment, anxiety with panic attacks, depression, avoidance of crowds, and difficulty in establishing and maintaining effective social relationships.  Comparing the Veteran's level for his PTSD disability and the symptomatology listed in the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for referral for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 337; Shipwash, 
8 Vet. App. at 227.
Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has reported that he retired from his job due to a non-service connected back disorder.  See May 2009 VA examination report.  Neither the Veteran nor his representative has maintained that the Veteran is unemployable due to his service-connected PTSD.  That notwithstanding, in a December 2011 rating decision, the RO noted that the Veteran had a 90 percent combined disability rating as of April 27, 2010 and would be sending the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) for development of a TDIU claim.  As the RO appears to be developing the TDIU claim, the Board will not address the issue at this time.  


ORDER

An initial rating in excess of 50 percent for PTSD prior to December 14, 2006 is denied.

An initial rating in excess of 70 percent for PTSD beginning December 14, 2006 is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


